MITCHELL, J.
The defendant was sued as indorser of the following instrument:
“The Bank of Zumbrota,
“Zumbrota, Minn., July 27, 1893.
“J. J. Starz has deposited in this bank two thousand dollars, payable to the order of himself on the return of this certificate properly indorsed, with interest at four per cent. To be left six months. No interest after maturity. Not subject to check.
“E. V. Canfield, Cashier.”
The certificate was presented at the bank for payment on January 31, 1894, and notice of dishonor given to the defendant on the same day. The only question is whether the demand was seasonably made, so as to hold the indorser.
The court below held that it should have been made on January 30, and hence was one day too late. According to Mitchell v. Easton, 37 Minn. 335, 33 N. W. 910, if it had been a demand certificate (no time of payment being specified), it would fall within the 60-day limitation fixed by G-. S. 1894, § 2231, and would have been seasonably presented any time within 60 days after its date. But this was a “time,” and not a “demand,” certificate, and the section cited has no application. The provision that the money was “to be left six months,” emphasized by the word “maturity” in the subsequent provision, which refers to the expiration of six months, clearly means that the certificate was not payable until the expiration of that time. It must, therefore, be construed as if it read payable “six months after date.” Whether a special demand, accompanied by a return or tender of the certificate, would be necessary before an action could be brought against the bank, is entirely foreign to the question before us. Payment was demandable at the expiration of six months, and, as between the holder and indorser, the certificate matured at that date. Demand should have been made on the last day of grace, which was January 30th.
Order affirmed.